


RELEASE AND SEVERANCE AGREEMENT
PLEASE READ CAREFULLY

This Release and Severance Agreement (the “Agreement”) is made and entered into
by and between Gordon A. Baird (“Executive”) and Independence Bancshares, Inc.,
a South Carolina corporation and holding company of Independence National Bank,
a national bank, as well as any affiliated or related entities, subsidiaries, or
divisions, and the shareholders, directors, officers, employees, and agents
thereof (collectively referred to herein as the “Company”).

THE PARTIES acknowledge the following:

WHEREAS, Executive was employed by the Company pursuant to the terms of that
certain Employment Agreement between the parties dated March 27, 2013 (the
“Employment Agreement”), until September 25, 2015 when his employment was
terminated without Cause (the “Termination Date”); and

WHEREAS, the Company and Executive acknowledge that as of the date hereof,
Executive holds stock options to purchase 1,500,000 shares of the Company's
common stock pursuant to two separate stock option award agreements, dated as of
December 31, 2012 and May 16, 2013 (the "Stock Options"), of which 1,312,500
options have vested, and the remaining 187,500 options vested on December 31,
2015.

WHEREAS, Executive desires to receive severance benefits provided pursuant to
this Agreement, and the Company is willing to provide these benefits to
Executive on the condition that Executive enters into this Agreement.

THEREFORE, in consideration of the mutual agreements and promises set forth
within this Agreement, the receipt and sufficiency of which are hereby
acknowledged, Executive and Employer agree as follows:

1. Payments to Executive. In consideration for the Executive’s promises as set
forth herein, the Company shall pay Executive a) severance pay in the gross
amount of NINETY-THOUSAND AND NO/100THS ($90,000.00) Dollars and b) a payment in
the gross amount of THIRTY-FIVE THOUSAND, SIX HUNDRED SIXTY-EIGHT AND 44/100THS
($35,668.44) Dollars, each less applicable withholdings and deductions and
payable as two lump sum amounts pursuant to the Company’s normal established
payroll procedures (hereinafter collectively the “Severance Payments”). The
Severance Payments shall be made within two business days following the
effective date of this Agreement as defined in Paragraph 19 below, provided
Executive has timely executed and not revoked this Agreement. The Severance
Payments may not be accelerated or deferred in any regard.

2. Prior Wages, Salary, and Expenses; Survival of Stock Options following
Termination. Other than the Severance Payments set forth in Section 1 of this
Agreement, Executive acknowledges receipt of payment for all wages, salary, and
expenses due to Executive. Notwithstanding the Executive's termination, the
Company and Executive acknowledge that the Stock Options remain exercisable for
ten (10) years following the date the Stock Options were granted; unless the
Executive violates the restrictive covenants found in Section 5, 6, 7, and 9 of
the Employment Agreement, in which case such he forfeits the Stock Options.

1

--------------------------------------------------------------------------------




3. Release. Executive hereby releases, acquits, and forever discharges the
Company, its parent companies, subsidiaries, divisions, affiliates and
controlling persons (if any), their officers, directors, board members,
employees, representatives, attorneys, personal representatives, affiliated or
unaffiliated benefit plans, third-party administrators, any and all of their
successors and assigns, and all persons acting by, through, under, or in concert
with any of them (collectively the “Company”) from any and all actions, causes
of action, claims, demands, losses, claims for attorneys’ fees, and all other
forms of civil damages, occurrences, and liabilities of any kind whatsoever,
both known or unknown, arising out of any matter, happening, or thing, from the
beginning of time to the date of this Agreement is signed by Executive,
specifically including, but not limited to, any and all liability arising from,
including amendments to and anti-retaliation provisions deriving from, the
following:

●

Local, state, or federal common law, statute, regulation, or ordinance;

●

Title VII of the Civil Rights Act of 1964;

●

Section 1981 of the Civil Rights Act of 1866;

●

the Age Discrimination in Employment Act of 1967;

●

the Americans with Disabilities Act of 1990;

●

the Family and Medical Leave Act;

●

the Employee Retirement Income Security Act of 1974;

●

the Health Insurance Portability and Accountability Act;

●

the Occupational and Safety Health Act;

●

the Equal Pay Act;

●

the Uniformed Services Employment and Re-employment Act of 1994;

●

Executive Orders 11246 and 11141;

●

the Worker Adjustment and Retraining Notification Act;

●

the Rehabilitation Act of 1973;

●

the Medicare, Medicaid and SCHIP Extension Act of 2007;

●

state workers’ compensation laws;

●

state non-discrimination and/or human affairs laws;

●

state payment of wages laws, acts or regulations;

●

Executive’s employment relationship and/or affiliation with Company



This release also includes a release of any claims for wrongful termination,
breach of express or implied contract, intentional or negligent infliction of
emotional distress, libel slander, as well as any other claims, whether in tort,
contract or equity, under federal or state statutory or common law.

Without waiving any prospective or retrospective rights under the Fair Labor
Standards Act (“FLSA”), Executive admits that he has received from Company all
rights and benefits, if any, potentially due to him pursuant to the FLSA.
Executive states that he is aware of no facts (including any injuries or
illnesses) which might lead to his filing of a workers’ compensation claim
against Company. It is the parties’ intent to release all claims which can
legally be released but no more than that.

Executive further stipulates, such stipulation being expressly understood by
Executive as material to this Agreement, that he has not engaged in, nor is he
aware of, any misconduct or wrongdoing on the part of the Company of any kind or
any regard. Executive’s stipulation in this regard is material to the Company’s
willingness to enter into this Agreement and provide Executive the benefits
provided hereunder.

Notwithstanding any other provision of this Agreement, nothing in this Agreement
shall release any claims for breach of this Agreement.

2

--------------------------------------------------------------------------------




4. Participation in Lawsuits; Agreement Not to Serve as Class Representative.
Executive agrees that he will not serve in a representative capacity in a
lawsuit (derivative, class action, or otherwise) against the Company. In
addition, Executive agrees that he will not participate in any lawsuit against
the Company and will refrain from providing any assistance whatsoever to persons
suing or contemplating suit against the Company. Notwithstanding this provision,
the Executive understands that he is allowed to respond to a subpoena or order
from a court of competent jurisdiction, as allowed or required by law, to the
extent that such response is related to a suit against the Company.

5. Covenant Not to Sue. Executive represents that he has no claims pending or
filed with any local, state or federal agency (including the U.S. Equal
Employment Opportunity Commission, the U.S. Department of Labor, and any
comparable state or local administrative agency) or court against the Company as
of the date this Agreement was signed by Executive. Executive further agrees
that he will not file or participate in any lawsuit against the Company arising
out of or in connection with the employment relationship previously existing
between them or the termination of that relationship, arising out of any matter
through the date he signs this Agreement, and that this covenant not to sue does
not cover any claim based upon the Company’s alleged violation of this
Agreement. The foregoing shall be construed as a covenant not to sue. This
Agreement may be introduced as evidence at any legal proceeding as a complete
defense to any claims existing as of the date of this Agreement ever asserted by
Executive against the Company.

6. Discrimination Charges; ADEA Challenges to this Agreement. Nothing in this
Agreement shall be interpreted or applied in a manner that affects or limits
Executive’s otherwise lawful ability to bring an administrative charge with, to
participate in an investigation conducted by, or to participate in a proceeding
involving the U.S. Equal Employment Opportunity Commission or other comparable
state or local administrative agency. However, Executive specifically agrees
that the consideration provided to him in this Agreement represents full and
complete satisfaction of any monetary relief or award that could be sought or
awarded to Executive in any administrative action (including any proceedings
before the U.S. Equal Employment Opportunity Commission or any comparable state
or local agency) arising from events related to his employment with the Company
or the termination thereof. Additionally, nothing in this Agreement shall be
interpreted or applied in a manner that affects or limits Executive’s ability to
challenge this Agreement’s compliance with notice and other requirements of the
Age Discrimination in Employment Act (“ADEA”).

7. No Prior Assignment. Executive further warrants and covenants, recognizing
that the truth of this warranty and covenant is material to the above
consideration having passed, that he has not assigned, transferred or conveyed
at any time to any individual or entity any alleged rights, claims or causes of
action against the Company.

8. Future Employment Rights. It is expressly understood and agreed that, as a
condition to the Company’s undertakings pursuant to this Agreement, Executive
will remain separated from employment with no reinstatement, reemployment or
recall rights of any kind with the Company. Executive agrees and covenants that
he will not seek re-employment with the Company at any time and will refuse any
rehiring, reinstatement, recall or other remedy or award granted to him by any
arbitrator, court, or agency, even if the Company is required to make such an
offer. Notwithstanding any provision of this Agreement to the contrary, the
Company will do nothing to interfere with any actual or prospective employment,
consulting or other business relationship between Executive and any entity which
purchases, is acquired by, is purchased by, or is merged with the Company or any
other company, entity, prospect or affiliation in which the Executive is engaged
or may be engaged. The Company also agrees that if Executive enters into an
employment, consulting or other business arrangement with another entity, and if
the Company then acquires, merges with, or is acquired by the other entity,
nothing in this Agreement shall require the termination of Executive’s
employment, consulting or other business relationship. 

3

--------------------------------------------------------------------------------




9. Re-Affirmation of Restrictive Covenants. As a material condition of this
Agreement, without which Employer would not enter into this Agreement nor
provide the benefits to Executive as set forth herein, Executive hereby
re-affirms his commitment to honor the covenants set forth in Sections 5
(“Ownership of Work Product”), 6 (“Protection of Trade Secrets”), 7 (“Protection
of Other Confidential Information”), and 9 (“Restrictive Covenants”) of the
Employment Agreement. Executive further represents and warrants that he has
fully complied with each of the above-specified provisions at all times, and
acknowledges the validity and reasonableness of each of his promises set forth
therein.

10. Return of Company Materials and Property. Executive agrees that within seven
days after he signs this Agreement, he will return all originals and copies of
data, materials, files, and other items that are the property of the Company,
including all electronically stored information, and any other material that is
the property of the Company. Executive further acknowledges and agrees that he
has not destroyed or deleted any information of the Company from its internal
records or files or from its computer system. Proof of such return and
acknowledgement shall be provided to the Company in the form of sworn affidavit,
if requested by the Company.

11. Non-Disparagement. Executive also agrees and covenants that he will not in
any way (directly or indirectly) do or say anything at any time which disparages
the Company, its business interests or reputation, or any of its individual
directors, officers, employees, or agents. The Company agrees that its current
directors and executive officers will not disparage Executive. Notwithstanding
any provision of this Agreement, nothing in this Agreement shall preclude
Executive, in connection with a search for prospective employment or business
opportunities, from describing his responsibilities and accomplishments while
employed by the Company. Nothing in this Agreement shall preclude Executive or
the Company’s directors and executive officers from responding to inquiries from
any Federal, state or other regulatory agency having authority over the Company
or Independence National Bank.

12. Performance. The Company’s obligation to perform under this Agreement is
conditioned upon Executive’s agreements and promises to the Company as set forth
herein, including Executive’s reaffirmation of and compliance with each of the
covenants specified and re-affirmed by Executive in Section 8 above. In the
event of an actual or threatened breach by Executive of any such agreements or
promises, the Company’s obligations to perform under this Agreement shall
automatically terminate and the Company shall have no further obligation to
Executive, specifically including, but not limited to, the payment of severance
pay as set forth in Section 1 of this Agreement. Further, the Company shall be
entitled to seek, at its option, the return of all but $5,000.00 of the
Severance Payments and other sums paid to Executive or on his behalf pursuant to
Section 1 of this Agreement. The remedies of this Section 12 shall be in
addition to any and all other remedies available to the Company. Further,
Executive acknowledges and agrees that for purposes of determining whether the
Company is entitled to the relief set forth in this Section 12, the controlling
issue shall be Executive’s breach or threatened breach of the subject provision,
with the enforceability of said provision via injunctive relief treated as a
separate issue. Executive further acknowledges and agrees that any argument by
Executive that any restrictive covenants re-affirmed in Section 9 of this
Agreement is invalid or unenforceable due to the scope or duration of said
restriction, shall result in the forfeiture of his right to receive or retain
the Severance Payments and other sums set forth in Section 1 of this Agreement.

13. Indemnification. The Company acknowledges that it has certain obligations to
Executive as a former Director and Officer of the Company, pursuant to Article
Six of the Company’s Amended and Restated Bylaws dated March 5, 2012, and
potentially pursuant to any applicable insurance policy of the Company;
provided, however, Executive acknowledges that the Company’s indemnification
obligations are not altered or increased by this Agreement, and are governed and
limited by the applicable terms of those certain documents by which the
obligations are created. 

4

--------------------------------------------------------------------------------




14. No Admission of Liability. Nothing in this Agreement (or the Agreement
itself) shall operate or be interpreted as an admission of liability as to any
of the claims, charges, actions and lawsuits released hereby. The Company, and
each of its individual directors, officers, employees, agents and insurers, and
their successors, individually and collectively, expressly deny any such
liability.

15. Final and Binding/Entire Agreement. This Agreement sets forth the entire
agreement between the parties and is intended to be final and binding upon them.
Except as set forth herein, it fully supersedes any and all prior agreements or
understandings on the subjects addressed herein, including the Employment
Agreement, and may only be amended by a written document signed by the parties
or their duly authorized representatives which specifically states that it was
intended as an amendment.

16. Notice. Any notice required or permitted to be given under this Agreement
must be in writing and must be given in person or be sent by registered or
certified mail to:

a) The Executive at the address he has designated for his personnel files or any
subsequent address identified by Executive in writing; and

b) The Company at its principal place of business, 500 East Washington Street,
Greenville, SC, 29605.

17. Controlling Law. This Agreement will be interpreted and enforced according
to the laws of the State of South Carolina and, where applicable, federal law.

18. Severability. If any term, provision, covenant, or condition of this
Agreement is held by a court of competent jurisdiction to be invalid, void, or
unenforceable, the remainder of the Agreement shall remain in full force and
effect and shall be in no way affected, impaired or invalidated.

19. Acknowledgements. Executive acknowledges that it is the mutual intent of the
Parties that the full release contained in this Agreement fully complies with
the Age Discrimination in Employment Act (“ADEA”) and the Older Workers Benefit
Protection Act (“OWBPA”). Accordingly, this Agreement requires, and Executive
acknowledges and agrees that: 1) the consideration provided to Executive under
this Agreement exceeds the nature and scope of any consideration to which
Executive would otherwise have been legally entitled to receive absent execution
of this Agreement; 2) execution of this Agreement and the full release herein,
which specifically includes a waiver of any claims of age discrimination under
the ADEA, is Executive’s knowing and voluntary act; 3) Executive is hereby
advised to consult with an attorney prior to executing this Agreement; 4)
Executive has reviewed the additional information provided by the Company
regarding this offer of severance as set forth on Exhibit A to this Agreement;
5) Executive has forty-five (45) calendar days within which to consider this
Agreement and his signature on this Agreement prior to the expiration of this
forty-five (45) day period (should Executive choose not to take the full period
offered) constitutes an irrevocable waiver of said period or its remainder; 6)
in the event Executive signs this Agreement, Executive has another seven (7)
calendar days to revoke it by delivering a written notice of revocation to the
addressee identified in the Notice provision above, and this Agreement does not
become effective until the expiration of this seven (7) day period; 7) Executive
has read and fully understands the terms of this Agreement; and 8) nothing
contained in this Agreement purports to release any of Executive’s rights or
claims under the ADEA that may arise from acts occurring after the date of the
execution of this Agreement.  

5

--------------------------------------------------------------------------------



PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. YOU AGREE THAT YOU RECEIVED VALUABLE CONSIDERATION IN EXCHANGE
FOR ENTERING INTO THIS AGREEMENT AND THAT THE COMPANY ADVISED YOU IN WRITING TO
CONSULT AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT. YOU PROMISE THAT NO
REPRESENTATIONS OR INDUCEMENTS HAVE BEEN MADE TO YOU EXCEPT AS SET FORTH HEREIN,
AND THAT YOU HAVE SIGNED THE SAME KNOWINGLY AND VOLUNTARILY.

YOU HAVE BEEN PROVIDED AT LEAST FORTY-FIVE (45) DAYS WITHIN WHICH TO CONSIDER
THIS AGREEMENT AND WAIVE AND RELEASE ALL CLAIMS AND RIGHTS INCLUDING BUT NOT
LIMITED TO THOSE ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT. YOU
SHALL HAVE SEVEN (7) DAYS WITHIN WHICH TO REVOKE THIS AGREEMENT AND THIS
AGREEMENT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THAT REVOCATION PERIOD
HAS EXPIRED. ANY SUCH REVOCATION MUST BE IN WRITING AND RECEIVED BY THE COMPANY,
IN ACCORDANCE WITH THE NOTICE PROVISIONS SET FORTH ABOVE, PRIOR TO THE END OF
THE REVOCATION PERIOD.

IN WITNESS WHEREOF, the parties have executed this Agreement:

INDEPENDENCE BANCSHARES, INC.       GORDON A. BAIRD       By:    /s/Martha L
Long   /s/Gordon A. Baird     Executive Signature

        Date: 1/4/2016 Date: 1/4/2016   WITNESS: WITNESS:   /s/Lawrence R.
Miller /s/Wendy L. Baird Company Witness Executive Witness   Date: 1/4/2016
Date: 1/4/2016


6

--------------------------------------------------------------------------------





EXHIBIT A

Pursuant to a corporate re-organization, certain full-time employees of the
Company have been offered severance pay in connection with their involuntary
separation from employment. To be eligible to receive severance pay, the Company
is requiring each employee to enter into a release agreement such as the
foregoing Release and Severance Agreement (the “Agreement”).

You have forty-five (45) days from the date you are provided this Agreement to
consider the Agreement. Once you have signed the Agreement, you have seven (7)
days to revoke the Agreement.

The following is a listing of the job titles and ages of persons who were and
were not selected for layoff and the offer of severance pay at this time.

Job Title Age Selected for Layoff and Offer of Severance EVP of Business
Development 47 Yes Director of Operations 45 Yes Chief Executive Officer 45 Yes
Chief Financial Officer (part-time) 56 No                     


7

--------------------------------------------------------------------------------